

117 S127 IS: Build America's Libraries Act
U.S. Senate
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 127IN THE SENATE OF THE UNITED STATESJanuary 28, 2021Mr. Reed (for himself, Mr. Whitehouse, Mr. Wyden, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo support library infrastructure. 1.Short titleThis Act may be cited as the Build America's Libraries Act.2.PurposeThe purpose of this Act is to support long-term improvements to library facilities (including addressing needs that have arisen due to COVID–19) in order for libraries to better serve underserved and distressed communities, low-income and rural areas, and people with disabilities and vulnerable library users including children and seniors. 3.DefinitionsIn this Act:(1)DirectorThe term Director has the meaning given the term in section 202 of the Museum and Library Services Act (20 U.S.C. 9101).(2)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 202 of the Museum and Library Services Act (20 U.S.C. 9101).(3)LibraryThe term library has the meaning given the term in section 213 of the Library Services and Technology Act (20 U.S.C. 9122).(4)StateThe term State has the meaning given the term in section 213 of the Library Services and Technology Act (20 U.S.C. 9122).(5)State library administrative agencyThe term State library administrative agency has the meaning given the term in section 213 of the Library Services and Technology Act (20 U.S.C. 9122). 4.Build America’s Libraries Fund(a)EstablishmentFrom the amount appropriated under section 9, there is established a Build America’s Libraries Fund for the purpose of supporting long-term improvements to library facilities in accordance with this Act.(b)ReservationsFrom the amount available in the Build America’s Libraries Fund, the Director shall reserve 3 percent to award grants to Indian Tribes and to organizations that primarily serve and represent Native Hawaiians, in the same manner as the Director makes grants under section 261 of the Library Services and Technology Act (20 U.S.C. 9161) to enable such Indian Tribes and organizations to carry out the activities described in paragraphs (1) through (9) of section 5(c).5.Allocation to States(a)Allocation to States(1)State-by-State allocation(A)In generalFrom the amount available in the Build America’s Libraries Fund and not reserved under section 4(b), each State that has a plan approved by the Director under subsection (b) shall be allocated an amount in the same manner as the Director makes allotments to States under section 221(b) of the Library Services and Technology Act (20 U.S.C. 9131(b)), except that, for purposes of this section, the minimum allotment for each State shall be $10,000,000, except that the minimum allotment shall be $500,000 in the case of the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.(B)Reallocation of remaining funds(i)In generalFrom the remainder of any amounts not reserved or allocated under subparagraph (A), on the date that is 1 year after the date of enactment of this Act, the Director shall allocate to each State that has a plan approved by the Director under subsection (b), an amount that bears the same relation to such remainder as the population of the State bears to the population of all States.(ii)DataFor the purposes of clause (i), the population of each State and of all the States shall be determined by the Director on the basis of the most recent data available from the Bureau of the Census.(2)State reservationsA State shall reserve not more than 4 percent of its allocation under paragraph (1) for administrative costs and to provide technical assistance to libraries that are eligible to apply for a grant under section 6.(b)State plan(1)In generalTo be eligible to receive an allocation under this section, a State library administrative agency shall submit to the Director a plan that includes such information as the Director may require, including at a minimum—(A)a description of how the State will use the allocation to make long-term improvements to library facilities with a focus on underserved and marginalized communities;(B)a description regarding how the State will carry out its responsibility to provide technical assistance under subsection (a)(2), including providing, as appropriate, training and resources to help library staff maximize the use, functionality, and accessibility of library facilities improved under this section;(C)a description regarding how the State will make the determinations of eligibility and priority under subsections (b) and (d) of section 6; (D)a certification that the State has met the maintenance of effort requirements under section 223(c) of the Library Services and Technology Act (20 U.S.C. 9133(c)); and(E)an assurance that the State will meet the supplement not supplant requirement under section 7(c).(2)Approval(A)In generalThe Director shall approve a State plan submitted under paragraph (1) that meets the requirements of paragraph (1) and provides satisfactory assurances that the provisions of such plan will be carried out.(B)Public availabilityEach State library administrative agency receiving an allocation under this section shall make the State plan available to the public, including through electronic means.(C)AdministrationIf the Director determines that the State plan does not meet the requirements of this section, the Director shall—(i)immediately notify the State library administrative agency of such determination and the reasons for such determination;(ii)offer the State library administrative agency the opportunity to revise its State plan;(iii)provide technical assistance in order to assist the State library administrative agency in meeting the requirements of this section; and(iv)provide the State library administrative agency the opportunity for a hearing.(c)Uses of fundsEach State receiving an allocation under this section shall use the funds for any 1 or more of the following:(1)Constructing, renovating, modernizing, or retrofitting library facilities in the State, which may include—(A)financing new library facilities;(B)making capital improvements to existing library facilities, including buildings, facilities, grounds, and bookmobiles;(C)enhancing library facilities to improve the overall safety and health of library patrons and staff, including improvements directly related to reducing the risk of community spread of COVID–19; and(D)addressing the vulnerability of library facilities to natural disasters and hazards.(2)Investing in infrastructure projects related to improving internet access and connectivity in library facilities and for library patrons, including projects related to high-speed broadband, technology hardware, and mobile hotspots and similar equipment.(3)Improving energy and water efficiency and addressing the environmental impacts of library facilities.(4)Improving indoor air quality and ventilation in library facilities, including mechanical and non-mechanical heating, ventilation, and air conditioning systems, filtering and other air cleaning, fans, control systems, and window and door repair and replacement.(5)Reducing or eliminating the presence in library facilities of potential hazards to library staff and patrons, including—(A)toxic substances, including mercury, radon, PCBs, lead, and asbestos; or(B)mold and mildew.(6)Ensuring the safety of drinking water at the tap in library facilities, which may include testing of the potability of water at the tap for the presence of lead and other contaminants.(7)Ensuring that library facilities are—(A)accessible to people with disabilities, including by implementing universal and inclusive design; and(B)in compliance with the Architectural Barriers Act of 1968 (42 U.S.C. 4151 et seq.), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794).(8)Improving library facilities for the purposes of supporting place-based services or community-based partnerships that provide library patrons with access to educational, workforce, behavioral health, mental health, and social services.(9)Assessing the condition of existing library facilities and the need for new or improved library facilities and developing facilities master plans.6.Need-based grants to libraries(a)Grants to librariesFrom the amounts allocated to a State under section 5(a), the State library administrative agency shall award grants to libraries, on a competitive basis, to carry out the activities described in paragraphs (1) through (9) of section 5(c).(b)EligibilityTo be eligible to receive a grant under this section, a library shall be—(1)a public library;(2)a tribal library; or(3)a State library or a State archive, with respect to outlets and facilities that provide library service directly to the general public.(c)ApplicationA library described in subsection (b) that desires to receive a grant under this section shall submit an application to the State library administrative agency at such time, in such manner, and containing such information as the State library administrative agency may require, including—(1)the information necessary for the State to make a determination of the library’s eligibility for the grant and priority under subsection (d); and(2)a description of the projects that the library plans to carry out with the grant, in accordance with paragraphs (1) through (9) of section 5(c), including—(A)the rationale the library used to select such project; and(B)a description of how the library took into consideration the impacts of such projects on underserved or marginalized communities, including families with incomes below the poverty line (as defined under section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)).(d)Priority of grantsIn awarding grants under this section, the State—(1)shall give first priority to eligible libraries that demonstrate the greatest need for such a grant in order to plan for, and make long-term improvements to, library facilities that predominantly provide service to underserved or marginalized communities, including families with incomes below the poverty line (as defined under section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)); and(2)may additionally give priority to eligible libraries that will use the grant to replace, renovate, modernize, or retrofit existing library facilities in order to—(A)make health, safety, resiliency, hazard mitigation, or emergency preparedness improvements to existing library facilities that pose a severe health or safety threat to library patrons or staff, which may include a threat posed by the proximity of the facilities to toxic sites or the vulnerability of the facilities to natural disasters;(B)install or upgrade hardware that will improve access to high-speed broadband for library patrons of the library facilities;(C)improve access for library patrons or staff with disabilities to use the library facilities and its equipment; or(D)improve the energy efficiency of or reduce the carbon emissions or negative environmental impacts resulting from the existing library facilities.(e)Supplement not supplantA library shall use a grant received under this section only to supplement the level of Federal, State, and local public funds that would, in the absence of such grant, be made available for the activities supported by the grant, and not to supplant such funds.7.Administration and oversight(a)No prohibition against constructionSection 210A of the Museum and Library Services Act (20 U.S.C. 9109) shall not apply to this Act.(b)No matching requirement or non-Federal shareNotwithstanding any other provision of law, a State, Indian Tribe, organization, library, or other entity that receives funds under this Act shall not be required to provide matching funds or a non-Federal share toward the cost of the activities carried out with the funds.(c)Supplement not supplantA State shall use an allocation received under section 5 only to supplement the level of Federal, State, and local public funds that would, in absence of such allocation, be made available for the activities supported by the allocation, and not to supplant such funds.(d)Administrative costsFrom the amount appropriated under section 9, the Director may allocate not more than 3 percent of such amount for program administration, oversight activities, research, analysis, and data collection related to the purposes of the Build America’s Libraries Fund.(e)Reports(1)In generalNot later than 1 year after the date of enactment of this Act and annually thereafter until all funds provided under this Act have been expended, the Director shall issue reports to the Committee on Appropriations and the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Appropriations and the Committee on Education and Labor of the House of Representatives detailing how funding under this Act has been spent and its impact on improving library services in communities that are served, including underserved and marginalized populations, Indian Tribes, and Native Hawaiian communities, and shall make such reports publicly available on the website of the Institute of Museum and Library Services.(2)State reportA State that receives funds under this Act shall, not later than 1 year after the date of enactment of this Act, and annually thereafter until all funds have been expended, submit a report to the Director at such time and in such manner as the Director may require.(f)American iron and steel products(1)In generalAs a condition on receipt of funds under this Act for a project, an entity shall ensure that all of the iron and steel products used in the project are produced in the United States.(2)ApplicationParagraph (1) shall be waived in any case or category of cases in which the Director finds that—(A)applying subparagraph (A) would be inconsistent with the public interest;(B)iron and steel products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or(C)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent.(3)WaiverIf the Director receives a request for a waiver under this subsection, the Director shall make available to the public, on an informal basis, a copy of the request and information available to the Director concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Director shall make the request and accompanying information available by electronic means.(4)International agreementsThis subsection shall be applied in a manner consistent with United States obligations under international agreements.(5)Management and oversightThe Director may retain up to 0.25 percent of the funds appropriated for this Act for management and oversight of the requirements of this subsection.(6)Effective dateThis paragraph does not apply with respect to a project if a State agency approves the engineering plans and specifications for the project, in that agency’s capacity to approve such plans and specifications prior to a project requesting bids, prior to the date of enactment of this Act.8.Other requirementsFor fiscal year 2022 and each succeeding fiscal year, with respect to each contract or subcontract funded, in whole or in part, under a grant under this Act—(1)the provisions of subchapter IV of chapter 31 of title 40, United States Code, shall apply with respect to laborers or mechanics for each construction contract or subcontract funded, in whole or in part, through such grant; and(2)the provisions of chapter 67 of title 41, United States Code, shall apply with respect to service employees for each contract or subcontract funded, in whole or in part, under this Act, except that, for purposes of such chapter, the term service employee shall—(A)have the meaning given the term in section 6701 of such title;(B)include employees that are routine operations workers or routine maintenance workers; and(C)not include any employee covered under paragraph (1).9.Appropriation of fundsThere is authorized to be appropriated, and there is appropriated, to carry out this Act, $5,000,000,000, for the period of fiscal years 2022 through 2024, to remain available until expended. 